DETAILED ACTION
This office action is in response to the application filed on 19 December 2019. Claims 1-18 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 19 December 2019 has/have been considered by the examiner (see attached PTO-1449).
Specification
The abstract of the disclosure is objected to because the abstract exceeds the 150 words in length.  Appropriate correction is required regarding this matter. See MPEP § 608.01(b).
Claim Objections
Claims 11-14 are objected to because of the following informalities:  
Regarding Claim 11, lines 1-2 of the claim, “the machine-learning-based system” should likely read - - the trained machine-learning-based system - - .
Regarding Claim 12, lines 1-2 of the claim, “the machine-learning-based system” should likely read - - the trained machine-learning-based system - - .
Regarding Claim 13, line 1 of the claim, “a pixel distance” should likely read - - the pixel distance - - .
Regarding Claim 13, line 2 of the claim recites, “the segmented images” (i.e., lacking clear antecedent basis). For purposes of examination, the first occurrence of the limitation will be reasonably interpreted as - - segmented images - - .
Regarding Claim 14, lines 1-2 of the claim, “the machine-learning-based system” should likely read - - the trained machine-learning-based system - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a distance determination unit” in Claim 1. Based on a review of the Specification, the above-mentioned limitation corresponds to the structural feature as described in Figs. 1 and 5, element 122, executing special processes as described in Figs. 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per Claim 18, a “computer program product” is recited. However, it appears that one of ordinary skill in the art could interpret the computer program product as nothing more than a disembodied computer program, and thus, as software, per se. Furthermore, there is no language in the claim or specification by which the claim elements can be made functional and statutory (see Specification, paragraph [0091]). A claim to a computer program product/computer readable medium that can be a carrier wave covers a non-statutory embodiment (software, per se), and thus is directed to non-statutory subject matter. See MPEP § 2106. Therefore, a person of ordinary skill in the art would interpret the limitations to mean merely computer executable functions, rendering the claimed computer program product comprising merely executable functions, which is non-statutory. As such, Claim 18 is drawn to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, US Patent Application Publication No.: 2018/0191948 A1, hereby Zheng, in view of Snow et al., US Patent Application Publication No.: 2003/0142862 A1, hereby Snow, and in further view of Stoppe et al., US Patent Application Publication No.: 2017/0301101 A1, hereby Stoppe.
Zheng discloses the invention substantially as claimed. Regarding Claims 1, 10-12, and 17-18, Zheng discloses a distance determination system for a microscope system, a computer-implemented method for a microscope system, and a computer program product for a microscope system (Figs. 2 and 10A-10B), comprising:
“a sample stage having a placement surface configured to hold a sample carrier, wherein the sample stage is displaceable along at least one direction of extent of a sample plane (Fig.10A, element 22, and paragraphs [0054], [0118], and [0120], disclosing a moving stage and slide imaging (i.e., sample carrier); see also Fig. 2); 
an overview camera with a non-telecentric objective configured to produce digital images, wherein the overview camera is directed at the sample stage (Fig. 10A, elements 14, 22, and 26, and Fig. 10B, and paragraphs [0114]-[0120]; see also paragraphs [0024], [0026], [0033], and [0050]; see also Fig. 2; for further support, see also Claims 27-30); 
an evaluation . . . to the overview camera, the evaluation . . . including . . . at least two recorded digital images of the sample stage at . . . viewing (Fig. 10A, elements 14, 22, and 26, and Fig. 10B, and paragraphs [0114]-[0120]; see also paragraphs [0024], [0026], [0033], and [0050]; see also Fig. 2; for further support, see also Claims 27-30). . . ; and 
a trained machine-learning-based system configured to identify corresponding structures of the sample carrier placed into the sample stage in the two recorded digital images, wherein the trained machine-learning-based system comprises a trained reference model that is trainable by way of a set of annotated training images of sample carriers in a manner such, and the trained machine-learning-based system is thus adapted such, that corresponding structures in the at least two recorded digital images are associable with one another (Fig. 10A, elements 14, 22, and 26, and Fig. 10B, and paragraphs [0114]-[0120]; see also paragraphs [0024], [0026], [0033], and [0050]; see also Fig. 2; for further support, see also Claims 27-30); and 
a distance determination . . . configured to determine a distance of a . . . point of the sample carrier from a reference point of the overview camera based on the . . . viewing . . . onto the sample stage and a pixel distance of the two recorded digital images . . . using the associated corresponding structures contained in the at least two recorded digital images (Fig. 10A, elements 14, 22, and 26, and Fig. 10B, and paragraphs [0114]-[0120]; examiner notes here that the position of the overview camera itself is recognized as the claimed reference point of the overview camera; see also paragraphs [0024], [0026], [0033], and [0050]; see also Fig. 2; for further support, see also Claims 27-30).”
However, although Zheng does not expressly disclose the structural features of the evaluation unit including a storage system, the structural features of the distance determination unit, images recorded at different viewing angles, or a reference point of the sample carrier, Snow does expressly disclose the following:
“. . . ; 
an evaluation unit connected to the overview camera, the evaluation unit including a storage system configured to store at least two recorded digital images of the sample stage at different viewing angles (Figs. 1A-1B, and paragraphs [0040], [0042], and [0044]-[0048], disclosing camera(s), which can capture images from different perspectives, connected to an image processor including storage for storing captured images; Fig. 7, and paragraphs [0093]-[0101]); and 
. . . ; and 
a distance determination unit configured to determine a distance of a reference point of the sample carrier from a reference point . . . based on the different viewing angles onto the sample stage and a pixel distance of the two recorded digital images with respect to one another using the . . . contained in the at least two recorded digital images (Figs. 1A-1B, and paragraphs [0040], [0042], and [0044]-[0048], disclosing the sample carrier including a fiducial mark, and further disclosing camera(s), which can capture images from different perspectives, connected to an image processor including storage for storing captured images; Fig. 7, and paragraphs [0093]-[0101], disclosing determining distance based on an identified feature and fiducial mark in the images captured from different perspectives).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zheng and Snow (hereby Zheng-Snow) to modify the distance determination system for a microscope system, a computer-implemented method for a microscope system, and a computer program product for a microscope system of Zheng to use the structural features of the evaluation unit including a storage system, the structural features of the distance determination unit, images recorded at different viewing angles, or a reference point of the sample carrier as in Snow. The motivation for doing so would have been to create the advantage of accurately calculating feature positions when utilizing image capture from different perspectives (see Snow, Figs. 1A-1B and 7, and paragraph [0009]).
However, although Zheng-Snow does not expressly disclose the claimed pixel distance determination of the two recorded digital images with respect to one another using the associated corresponding structures contained in the at least two recorded digital images, Stoppe does expressly disclose the following:
“. . . ; and
a distance determination unit configured to determine . . . a pixel distance of the two recorded digital images with respect to one another using the associated corresponding structures contained in the at least two recorded digital images (Fig. 13 and paragraphs [0185]-[0190]; see also Figs. 9-12; see also Figs. 1 and 3-6).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zheng-Snow and Stoppe (hereby Zheng-Snow-Stoppe) to modify the distance determination system for a microscope system, a computer-implemented method for a microscope system, and a computer program product for a microscope system of Zheng-Snow to use the claimed pixel distance determination of the two recorded digital images with respect to one another using the associated corresponding structures contained in the at least two recorded digital images as in Stoppe. The motivation for doing so would have been to create the advantage of determining at what distance from a focal plane the object structure in the object is arranged depending on the relative displacement of the imagings of the object structure (see Stoppe, Fig. 13 and paragraphs [0185]-[0190]; see also Figs. 9-12; see also Figs. 1 and 3-6).
Regarding Claim 2, Zheng-Snow-Stoppe discloses:
“wherein the trained machine-learning-based system is configured to classify individual pixels of the at least two recorded images (Zheng, Fig. 10A, elements 14, 22, and 26, and Fig. 10B, and paragraphs [0114]-[0120], disclosing the convolution neural network captures an N by N pixel image and inputs said image into the input layer, in which the convolution neural network may further include an output regression or classification layer to predict the defocus distance of the sample; examiner notes that if the pixels in the image data are classified, essentially all of the individual pixels are classified; see also paragraphs [0024], [0026], [0033], and [0050]; see also Fig. 2; for further support, see also Claims 27-30).”
Regarding Claim 5, Zheng-Snow-Stoppe discloses:
“wherein the sample stage is illuminated using an illumination means (Zheng, Fig. 10A, element 18; see also Fig. 10B; see also Fig. 2).”
Regarding Claim 6, Zheng-Snow-Stoppe discloses:
“wherein the sample carrier is a multiwell plate, a slide, a Petri dish, or a chamber slide (Zheng, Fig. 10A, element 22, and paragraphs [0054], [0118], and [0120], disclosing a moving stage and slide imaging (i.e., sample carrier); see also Fig. 2).”
Regarding Claim 7, Zheng-Snow-Stoppe discloses:
“wherein the distance determination unit is further configured to determine a distance of the sample stage from a reference point of the overview camera (Zheng, Fig. 10A, elements 14, 22, and 26, and Fig. 10B, and paragraphs [0114]-[0120]; examiner notes here that the position of the overview camera itself is recognized as the claimed reference point of the overview camera; see also paragraphs [0024], [0026], [0033], and [0050]; see also Fig. 2; for further support, see also Claims 27-30).”
Regarding Claim 8, Zheng-Snow-Stoppe discloses:
“a drive unit (Snow, Figs. 1A-1B and 7, and paragraph [0048]) configured to change a distance of the sample stage relative to the overview camera (Zheng, Figs. 2 and 10-10B, and paragraph [0118], disclosing the stage is moved to an in-focus position).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zheng-Snow-Stoppe to modify the distance determination system for a microscope system, a computer-implemented method for a microscope system, and a computer program product for a microscope system of Zheng-Snow-Stoppe to use the claimed drive unit as in Snow. The motivation for doing so would have been to create the advantage of enabling precise positioning of a focal plane with respect to the test object (see Snow, Figs. 1A-1B and 7, and paragraph [0048]).
Regarding Claim 14, Zheng-Snow-Stoppe discloses:
“wherein the machine-learning-based system is further configured to associate corresponding structures in the at least two recorded digital images to identify corresponding structures (Zheng, Fig. 10A, elements 14, 22, and 26, and Fig. 10B, and paragraphs [0114]-[0120]; see also paragraphs [0024], [0026], [0033], and [0050]; see also Fig. 2; for further support, see also Claims 27-30) of the sample stage and/or of a holding frame that has been placed into the sample stage in the two recorded digital images (Snow, Figs. 1A-1B, and paragraphs [0040], [0042], and [0044]-[0048], disclosing the sample carrier including a fiducial mark, and further disclosing camera(s), which can capture images from different perspectives, connected to an image processor including storage for storing captured images; Fig. 7, and paragraphs [0093]-[0101], disclosing determining distance based on an identified feature and fiducial mark in the images captured from different perspectives).”
The motivations that were utilized in Claims 1, 10-12, and 17-18 apply equally as well here.
Regarding Claim 15, Zheng-Snow-Stoppe discloses:
“wherein the different viewing angles are caused by a relative movement between the sample stage and the overview camera (Snow, Figs. 1A-1B, and paragraphs [0040], [0042], and [0044]-[0048], disclosing the sample carrier including a fiducial mark, and further disclosing camera(s), which can capture images from different perspectives (moveable in any or all of the x, y, and z directions), connected to an image processor including storage for storing captured images; Fig. 7, and paragraphs [0093]-[0101], disclosing determining distance based on an identified feature and fiducial mark in the images captured from different perspectives).”
The motivations that were utilized in Claims 1, 10-12, and 17-18 and also in Claim 8 apply equally as well here.
Regarding Claim 16, Zheng-Snow-Stoppe discloses:
“wherein the different viewing angles are produced by recordings from two overview cameras located with an offset with respect to one another (Snow, Figs. 1A-1B, and paragraphs [0040], [0042], and [0044]-[0048], disclosing the sample carrier including a fiducial mark, and further disclosing camera(s), which can capture images from different perspectives, connected to an image processor including storage for storing captured images; Fig. 7, and paragraphs [0093]-[0101], disclosing determining distance based on an identified feature and fiducial mark in the images captured from different perspectives).”
The motivations that were utilized in Claims 1, 10-12, and 17-18 apply equally as well here.
Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng-Snow-Stoppe, and in further view of Liebel et al., US Patent Application Publication No.: 2015/0317507 A1, hereby Liebel.
Regarding Claim 3, Zheng-Snow-Stoppe discloses:
“wherein the trained machine-learning-based system is configured to output a . . . of one of the corresponding structures (Zheng, Fig. 10A, elements 14, 22, and 26, and Fig. 10B, and paragraphs [0114]-[0120], disclosing the convolution neural network captures an N by N pixel image and inputs said image into the input layer, in which the convolution neural network may further include an output regression or classification layer to predict the defocus distance of the sample; see also paragraphs [0024], [0026], [0033], and [0050]; see also Fig. 2; for further support, see also Claims 27-30).”
However, although Zheng-Snow-Stoppe does not expressly disclose a reference coordinate of one of the corresponding structures, Liebel does expressly disclose the following:
“wherein . . . a reference coordinate of one of the corresponding structures (Figs. 1-2, and paragraphs [0021], [0023], [0025], [0101], and [0110], disclosing first and second optical detectors of a microscope, and further disclosing utilizing a three-dimensional coordinate system (X, Y, and Z axes) of a sample space of the first and second optical detectors, in which a marking 206 within the region 204 having a coordinate range (i.e., reference coordinate of one of the corresponding structures) to be examined marks a center point of the region to be examined based on which a position/measuring position of the second optical detector 110, 112 can be approached or respectively moved towards; see also Figs. 1-2, and paragraphs [0015], [0056], [0091]-[0094], [0106]-[0108], and [0110], disclosing continuous movement, capture, and comparison between measuring positions of the first and second optical detectors).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zheng-Snow-Stoppe and Liebel (hereby Zheng-Snow-Stoppe-Liebel) to modify the distance determination system for a microscope system, a computer-implemented method for a microscope system, and a computer program product for a microscope system of Zheng-Snow-Stoppe to use a reference coordinate of one of the corresponding structures as in Liebel. The motivation for doing so would have been to create the advantage of providing precise movements with exact information and reducing the time span between the approach of a measuring position and the capturing of image data for an examination (see Liebel, Figs. 1-2, and paragraphs [0046] and [0060]).
Regarding Claim 4, Zheng-Snow-Stoppe-Liebel discloses:
“wherein a class (Zheng, Fig. 10A, elements 14, 22, and 26, and Fig. 10B, and paragraphs [0114]-[0120], disclosing the convolution neural network captures an N by N pixel image and inputs said image into the input layer, in which the convolution neural network may further include an output regression or classification layer to predict the defocus distance of the sample; see also paragraphs [0024], [0026], [0033], and [0050]; see also Fig. 2; for further support, see also Claims 27-30) of the reference coordinate of one of the corresponding structures (Liebel, Figs. 1-2, and paragraphs [0021], [0023], [0025], [0101], and [0110], disclosing first and second optical detectors of a microscope, and further disclosing utilizing a three-dimensional coordinate system (X, Y, and Z axes) of a sample space of the first and second optical detectors, in which a marking 206 within the region 204 having a coordinate range (i.e., reference coordinate of one of the corresponding structures) to be examined marks a center point of the region to be examined based on which a position/measuring position of the second optical detector 110, 112 can be approached or respectively moved towards; see also Figs. 1-2, and paragraphs [0015], [0056], [0091]-[0094], [0106]-[0108], and [0110]) is also output (Zheng, Fig. 10A, elements 14, 22, and 26, and Fig. 10B, and paragraphs [0114]-[0120], disclosing the convolution neural network captures an N by N pixel image and inputs said image into the input layer, in which the convolution neural network may further include an output regression or classification layer to predict the defocus distance of the sample; see also paragraphs [0024], [0026], [0033], and [0050]; see also Fig. 2; for further support, see also Claims 27-30).”
The motivation that was utilized in Claim 3 applies equally as well here.
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng-Snow-Stoppe, and in further view of Douglass et al., US Patent Application Publication No.: 2005/0185832 A1, hereby Douglass.
Regarding Claim 9, Zheng-Snow-Stoppe discloses:
“wherein the overview camera or an optical element is positioned at an objective . . . of the microscope system (Zheng, (Fig. 10A, elements 14, 22, and 26, and Fig. 10B, and paragraphs [0114]-[0120]; see also paragraphs [0024], [0026], [0033], and [0050]; see also Fig. 2; for further support, see also Claims 27-30)).”
However, although Zheng-Snow-Stoppe does not expressly disclose the claimed objective turret, Douglass does expressly disclose the following:
“wherein the overview camera or an optical element is positioned at an objective turret of the microscope system (Fig. 2, elements 42 and 44).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zheng-Snow-Stoppe and Douglass to modify the distance determination system for a microscope system, a computer-implemented method for a microscope system, and a computer program product for a microscope system of Zheng-Snow-Stoppe to use the claimed objective turret as in Douglass. The motivation for doing so would have been to create the advantage of providing a selection of objectives (see Douglass, Fig. 2, and paragraph [0044]).
Allowable Subject Matter
Examiner notes that Claim 13 contains allowable subject matter; however, Claim 13 is currently objected to due to minor informalities, as recited above, and thus, the claim is not allowable in its current form. If the claim was rewritten to remove the objection, then Claim 13 would be deemed allowable if further put into independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose microscopes, focusing methods, and associated neural networks. For example, the following references show similar features in the claims, although not relied upon: Chang (US 2018/0232879 A1), Figs. 6-9; El-Zehiry (US 2020/0184637 A1), Figs. 1, 3, and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482